Title: John Adams to Abigail Adams, 15 November 1798
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Berlin Nov. 15, 1798
          
          You never recd a Letter from Berlin but with Pleasure: and this I dare say will not be the first.—
          From Austins in a lowry Morning We proceeded to Hartford and dined at Bulls. A polite Invitation from the County Court to dine with them was declined, and We came on immediately to Squire Rileys. The Coachman thought it would be too hard upon the Horses to go to Wallingford
          
          I have now read all the News from the Boston Paper of Monday and am more of a Pyrrhonest than I was when I read it parteally at Flaggs.
          We have been highly favoured in the Weather for four days and have done well to get as far as this Place. We have glided along unforeseen unexpected, and have avoided all Noise show, Pomp and Parade. This We could not have done if We had been favoured with the Company of a single Lady.
          I want your society, Advice and Assistance however so much that I should be willing to ride but fifteen Miles a day, to obtain it. But alass! I hope You have recd a Letter from me every day for I have written one at least. I have none from your hand nor Mrs Smith nor Louisa.
          By this time I hope I may wish Betcy Joy, which I do sincerely. Mr Foster will make her a happy Woman, if it is not her own fault, and She will make him a happy Man, if it is not his.
          My Head has been a Nuisance to me ever since I left home. My 80d were laid out for a scourge. What I shall do I know not. I ride and live in pain.
          I would give all my Teeth to know whether you slept last night or will sleep to night.
          William is very attentive and obliging but like Dr Arbuthnot has his fault a slouch in his Gait, which however I intend to cure.
          Adieu, Morpheus bless you.
          
            J. A
          
        